DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendments
Receipt is acknowledged of two preliminary amendments, filed 10 May 2021 and 16 September 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-11 are pending for examination.
Claims 1-11 are currently amended.
Specification and Drawings:
Amendments to the specification (new title of the invention) have been submitted with the amendment filed 16 September 2021.
Amendments to the drawings have not been submitted with the amendment filed 10 May 2021 and 16 September 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 1 March 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide fingers arranged so as to extend on either side of the loaf through the opening of the packing bag to keep the bag open and to guide the loaf of bread while it is being introduced in the bag” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 3, the phrase "in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested that “, in particular,” be delete from line 3 of claim 4.
Regarding claim 9, line 5, the recitation “the input compartment” lacks proper antecedent basis in the claim.  It is suggested that “loading” be deleted and --input-- inserted at line 3 of the claim.  The term “input” is used at line 5, and input is the term most often used in the specification so it seems as though it would be proper to use “input” in place of “loading”.  Claims 10 and 11 depend from claim 9 and are likewise rejected under 35 USC 112(b).
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint 
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
Claims 4 and 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1: the subject matter of the bread slicer is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“the output table has a bag holder for keeping open a packing bag having an opening, with the opening facing the set of blades during the movement of the loaf of bread in the direction of travel, the push block being arranged to push at least a part of the sliced loaf through the opening in said direction of travel so as to introduce it at least partially in the packing bag.”
Regarding independent claim 9: the subject matter of the method for cutting a loaf of bread into slices and for putting the sliced loaf at least partially in a packing bag is directed to 
Claim 9 includes the following limitations which, in combination with the other limitations of claim 9, are what make the claim allowable over the prior art, as the subject matter of claim 9 is neither taught or suggested by the prior art:
“a packing bag having an opening is being held open at the output table with the opening facing the set of blades and the loaf is introduced at least partially into the packing bag in said direction of travel through the opening of the latter while the loaf is being cut into slices.”
The closest prior art to Van Cauwenberghe (EP 2556932) teaches a set of blades and a push rod for moving a loaf of bread through the blades in order to slice the loaf.  The sliced loaf of bread is pushed in between wrapping material which is dispensed from rolls.  The Van Cauwenberghe does not teach or disclose an output table that has a bag holder for keeping open a packing bag having an opening, with the opening facing the set of blades during the movement of the loaf of bread in the direction of travel, nor does it teach or disclose a push block being arranged to push at least a part of the sliced loaf through the opening in said direction of travel so as to introduce it at least partially in the packing bag.
The prior art teaches structure which can be interpreted as an output table and having a set of blades as arranged in the claim, but does not include an output table that has a bag holder for keeping open a packing bag having an opening, with the opening facing the set of blades during the movement of the loaf of bread in the direction of travel (see for example Van 
The prior art also teaches bread slicers which have single disk blades and single linear reciprocating blades, as opposed to the set of blades comprising oblong blades as recited in the claim.    
Conclusion
Please note the proposed examiner’s amendment which was faxed to applicant’s attorney on 19 January 2022.  It is included herewith for applicant’s consideration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show bread or food slicing devices and methods of slicing bread or food, and to show devices and methods for holding and opening bags for receiving material or articles.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 January 2022